Citation Nr: 0510854	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, lumbosacral spine, with L5-S1 
radiculopathy.  

2.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2003 rating decision that effectuated a June 2003 
Board decision granting service connection for degenerative 
joint disease, lumbosacral spine, with L5-S1 radiculopathy.  
The RO assigned a 40 percent disability evaluation effective 
June 24, 1999, and the veteran disagreed with the rating.  

It is noted that the veteran's representative submitted to 
the Board, along with an April 2005 brief, two pieces of 
evidence without a waiver of agency of original jurisdiction 
(AOJ) consideration.  As the ensuing decision, however, 
results in a full grant of benefit sought on appeal, AOJ 
consideration in the first instance is not necessary.  
Furthermore, as illustrated in the decision, the additional 
evidence from a physician essentially replicates previous 
letters from that physician already of record and considered 
by the AOJ.  The additional evidence from the veteran's wife 
reports his daily physical difficulties due to the service-
connected disability, which a recent VA examination, already 
subject to AOJ consideration, recorded in part.  

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, DC.  He was notified of the 
time and date of the hearing by mail, but did not appear.  
When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2004).  Accordingly, the 
Board will proceed with consideration of the claim based on 
the evidence of record.

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's spine disability is manifested by 
radiculopathy, chronic pain and demonstrable bilateral 
weakness in the lower extremities.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
degenerative joint disease of the lumbosacral spine with L5-
S1 radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 
4.71a, Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 8520, 8620, 8720 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need 
not be assessed because the veteran's appeal is granted.  In 
his substantive appeal, the veteran asked for a 60 percent 
disability evaluation when he stated:  "I have chronic 
orthopedic and neurologic manifestations of my lumbar spine 
as well as degenerative joint disease which meets the 
schedule of 60% of the rating of musculoskeletal system."  
Furthermore, the veteran's representative in an April 2005 
brief contended several times that proper application of 
regulation to the medical evidence warranted a 60 percent 
rating.  

As such, the veteran intended to limit his appeal.  Compare 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that the 
claimant did not clearly express an intent to limit his 
appeal by his general disagreement with a 10 percent 
disability evaluation).  Thus, the ensuing grant is a full 
grant of benefit sought on appeal.  

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
U.S. Court of Appeals for Veterans Claims in DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board shall 
continue to adjudicate whether a claimant would "receive a 
more favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  Accordingly, 
the veteran's claims will be adjudicated under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2004).

II.  Analysis

In its August 2003 determination, the RO assigned a 40 
percent rating after considering DC 5295, in effect at the 
time the veteran filed his intital service connection claim 
in 1999, which addresses lumbosacral strain.  It is evident, 
however, from the medical evidence of record that the 
veteran's service-connected disability has manifested 
radiculopathy, which the Board's grant of service connection 
reflected.  

For example, an August 1999 VA examination report noted the 
veteran's statement that for years he had experienced a dull 
ache in the low back and down the back of his legs.  Though 
he had a normal neurologic examination, he continued to 
complain of pain in the entire back leg.  The veteran was 
diagnosed as having degenerative disc disease (DDD) 
lumbosacral spine, and chronic pain bilateral legs.  A 
January 2000 letter from Michael K. Conatser, M.D., stated 
that electrophysiologic studies of the veteran's low back 
revealed bilateral L5, S1 radiculopathy.  An assessment by 
Karen Maxwell, D.C., noted that the veteran specifically 
pointed to the L5-S1 area and complained that symptoms 
radiated from the buttocks down both legs along the sciatic 
nerve pathway, but stopped just above the knees.  A 
unilateral straight leg raise test demonstrated radicular 
pain along the sciatic nerve distribution at 45 degrees on 
the left.  

A March 2003 letter from Dr. Conatser again stated that in 
addition to DDD with hypertrophic spurring, the veteran had a 
bilateral L5-S1 radiculopathy.  The veteran had had 
electrophysiologic studies as well as scans of his low back 
that documented the in-service injury and subsequent 
development of degenerative changes and nerve compression.  
At a June 2004 VA examination, the veteran continued to refer 
to radiation of pain down both legs to his knees.  Though a 
physical examination found light touch and pain in bilateral 
extremities was normal, the examiner found that the veteran's 
bilateral lower extremities were demonstrably weak.  After an 
assessment of a radiology report, the veteran was diagnosed 
as having severe degenerative joint disease and DDD changes 
of the lumbosacral spine.  Finally, a January 2005 letter 
from Dr. Conatser repeated his previous diagnoses of DDD with 
myopathy and radiculopathy.  

Based on the preceding, the veteran's spine condition 
produced persistent symptoms compatible with sciatic 
neuropathy with characteristic pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As such, he is entitled to a 60 
percent disability evaluation under this criteria.  

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  As such, 
absent improvement, the 60 percent evaluation remains in 
effect through the September 23, 2002, rating schedule change 
for intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.  

There is no evidence of severe limitation of motion under DC 
5292 (in effect at the time of the veteran's initial 1999 
claim) for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124(a), Diagnostic Codes 
8520, 8620, 8720 (2003).  For example, the August 1999 VA 
examination found that the veteran had positive reflexes, 
good pulses, and warmth, and a normal neurologic examination.  
Karen Maxwell, D.C., noted that the veteran's ranges of 
motion for the dorso-lumbar spine were within normal limits 
for flexion, extension, right lateral flexion, left lateral 
flexion, right rotation, and left rotation.  A neurological 
examination showed that the veteran's deep tendon reflexes 
were within normal limits bilaterally including the patellar 
and Achilles.  Dermatomal testing of the lower extremities 
indicated that L3 and S1 were within normal limits, and a 
demonstration of hyperesthesia was noted at L4 and L5 
dermatome level.  The most recent VA examination in June 2004 
did not identify any degree of paralysis; rather, it noted 
that the veteran's reflexes were normal, along with normal 
light touch and pain in the bilateral lower extremities.  The 
veteran's primary problem did not involve any form of 
paralysis; rather, he had sensory radiculopathy that caused 
pain.  

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  The veteran already has the 
maximum rating of 60 percent in terms of one alternative for 
rating intervertebral disc syndrome under incapacitating 
episodes.  The other alternative is considered with 
limitation of motion combined with neurological problem.  As 
such, he does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for 
a 50 percent evaluation.  The veteran does not have 
unfavorable ankylosis of the entire cervical spine, or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine for a 40 evaluation.  Nor does he experience forward 
flexion of the cervical spine 15 degrees or less, or, 
favorable ankylosis of the entire cervical spine for a 30 
percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of 
moderately severe incomplete paralysis, of marked muscle 
atrophy (60 percent), or complete paralysis of the foot (80 
percent).  38 C.F.R. § 4.124a, DC 8520.  

Even if the Board were required to consider such a matter, 
the veteran would not entitled to a rating in excess of 60 
percent.  


ORDER

Entitlement to a 60 percent rating for degenerative joint 
disease, lumbosacral spine, with L5-S1 radiculopathy, is 
granted.


REMAND

The record indicates that an October 2002 rating decision 
denied a claim of service connection for right eye 
disability.  In March 2003, the veteran filed a Statement in 
Support of Claim and asserted, "I am filing a NOD concerning 
my SC condition of vision."  This is a clear disagreement 
with an adjudicative action under 38 C.F.R. § 20.201 (2004).  
The RO, however, did not issue a Statement of the Case for 
this claim.  Accordingly, a remand to the RO for this action 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the appellant addressing the 
claim of service connection for a right 
eye disability.  The Statement of the 
Case should include all relevant law 
and regulations pertaining to the 
claim, as well as a discussion of the 
relevant provisions of the Veterans 
Claims Assistance Act of 2000.  The 
appellant must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2004).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


